                               UNITED STATES DISTRJCT COURT
                                           for the
                            EASTERN DISTRJCT OF NORTH CAROLINA

U.S.A. vs. Ahmad Darnell Morris                                                  Docket No. 2:10-CR-41-2H

                               Petition for Action on Supervised Release

        COMES NOW Tuell Waters, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Ahmad Darnell Morris, who, upon an earlier plea
of guilty to Conspiracy to Engage in Unlicensed Firearms Dealing in violation of 18 U.S.C. § 371;
Possession of a Firearm by a Felon in violation of 18 U.S.C. §§ 922(g)(l) and 924; and Distribution of a
Quantity of Cocaine Base (Crack) Withih 1,000 Feet of a School or Playground in violation of 21 U.S.C.
§§ 841(a)(l) and 860, was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on
July 6, 2011, to the custody of the Bureau of Prisons for a term of 220 months. It was further ordered that
upon release from imprisonment the defendant be placed on supervised release for a period of 6 years.

       On March 22, 2016, the defendant's terrh of imprisonment was reduced to 197 months pursuant to
18 U.S.C. § 3582(c)(2). On May 21, 2020, the term of imprisonment was reduced to 127 months pursuant
to 18 U.S.C. § 3582(c)(l)(B).

       Ahmad Darnell Morris was released from custody on May 29, 2020, at which time the term of
supervised release commenced.

        On July 10, 2020, a Violation Report was submitted after the defendant tested positive for cocaine
and marijuana use. On October 27, 2020, a Violation Report was submitted because the defendant tested
positive for marijuana use.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On December 3, 2020, the defendant submitted a urine sample which yielded positive for marijuana. Morris
readily admitted verbally and in writing that he consumed an edible marijuana product on November 26,
2020. The undersigned officer addressed the matter with Cognitive Behavioral Intervention and a plan to
increase substance abuse treatment. It is respectfully recommended that the conditions of supervision be
modified to add a curfew with location monitoring for a period not to exceed 90 days. The defendant signed
a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as d~rected by the probation officer for a period not to exceed
      90 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.




            Case 2:10-cr-00041-H Document 202 Filed 12/08/20 Page 1 of 2
Ahmad Darnell Morris
Docket No. 2:10-CR-41-2H
Petition For Action
Page2


                                                   I declare under penalty of perjury that the foregoing
                                                   is true and correct.


                                                   Isl Tuell Waters
                                                   Tuell Waters
                                                   Senior U.S. Probation Officer
                                                   150 Reade Circle
                                                   Greenville, NC 27858-1137
                                                   Phone: 252-830-2344
                                                   Executed On: December 7, 2020

                                       ORDER OF THE COURT-

Considered and ordered this       €"".f!::day of   ~~                 , 2020, and ordered filed and
made a part of the records in the above case.




           Case 2:10-cr-00041-H Document 202 Filed 12/08/20 Page 2 of 2
